DETAILED ACTION
This action is in response to applicant's amendment filed 05/11/22. 
The examiner acknowledges the amendments to the claims.
Claims 18-28 and 30-42 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-28 and 30-42 have been considered but are moot in view of the new grounds of rejection set forth below.
It is noted that Furuya (JP 2014-217487 A2) and Vong (U.S. Pub. No. 2013/0245745) are still relied upon, but as discussed below, are relied upon in a different manner as they were in the last office action filed 01/31/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-28 and 30-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 18 and 30 recite “an inner braided layer that is helically braided” and Claim 37 recites “an inner helically woven stent segment”.   Claims 18, 30, and 37 are directed toward the embodiment of Figure 13 of the instant application, described in paragraph [0072] as having a “braided inner layer 146 that is attached to the outer portion 142”.  There is no description in the instant specification for this inner layer 146 or being helically braided or woven, and Figure 13 does not provide sufficient detail and clarity to show that the inner layer 146 is helically braided or woven, but rather shows an inner layer being generally braided or woven.  Claims 19-28, 31-36, 38-42 are rejected due to their dependency on claims 18, 30, and 37.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-28, 30-36, 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 30 both recite “an outer braided layer comprising a first stent portion that is helically braided and a second stent portion that is radially braided”, and “the second stent portion comprises a single wire” and “a third tubular stent segment composed of one or more wires separate from the single wire…being woven in a helical braiding pattern”.  The third tubular segment is indented under the second stent portion in claims 18 and 30, and it is unclear if the third tubular segment is part of the second stent portion or is actually a part of the first stent portion, since the third tubular stent segment is woven in a helical braiding pattern, not in a radially braided pattern of the second stent portion, and not formed from the single wire of the second stent portion.  For examination purposes, the examiner will interpret the third tubular stent segment as being part of the first stent portion, rather than being a part of the second stent portion, since it is helically braided and separate from the second stent portion single wire.
Claims 19-28, 31-36, 40-41 are rejected due to their dependency on claims 18 and 30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 18-28, 30-34, 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Treacy et al., hereinafter “Treacy” (U.S. Pub. No. 2020/0138610) in view of Furuya et al., hereinafter “Furuya” (JP 2014-217487 A2) and Vong et al., hereinafter “Vong” (U.S. Pub. No. 2013/0245745), all previously cited.
Regarding claim 18, Treacy discloses a woven stent comprising:
an outer braided layer (see Figures 1-2 and 5) comprising a first stent portion (stent body 102) that is helically braided (braided in a helical pattern; see paragraph [0034]) and a second stent portion (anchor portion 104) that is radially braided (braided in a radial direction; see paragraph [0037]) and connected to an end of the first stent portion; and
wherein the second stent portion 104 comprises wire 114 being heat-set to form the following shape (it is noted that the claimed phrase “heat-set” is being treated as a product by process limitation; as set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps, and once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference):
a first tubular segment (see connected portion of anchor portion 104 that is directly connected to stent body 102 in Figures 2 and 5) having a first plurality of waves that are circumferentially oriented to form proximally facing peaks and distally facing peaks (see paragraphs [0035] and [0037]; anchor portion 104 may incorporate any of the structures described with respect to stent portion 102, which can be a stent design including a series of segments arranged in a zigzag configuration creating peaks);
a second tubular segment (see free end portion of anchor portion 104) having a second plurality of waves that are circumferentially oriented to form proximally facing peaks and distally facing peaks (see paragraphs [0035] and [0037]; anchor portion 104 may incorporate any of the structures described with respect to stent portion 102, which can be a stent design including a series of segments arranged in a zigzag configuration creating peaks) positioned axially adjacent to the first tubular stent segment;
a third tubular stent segment (see portion of stent body 102 that is directly connected to anchor portion 104 in Figures 2 and 5) composed of one or more wires 112 separate from the wire 114 of the first and second tubular stent segments, the third tubular stent segment being woven in a helical braiding pattern (see paragraph [0034]) and forming a plurality of terminal end loops along one edge of the third tubular stent segment (see end loops formed by wire 112 in Figure 5);
wherein the first tubular stent segment is looped around or interlocked with the plurality of terminal end loops of the third tubular stent segment (see interlocking loops formed by wire 114 in Figure 5).
However, Treacy does not disclose the second stent portion comprises a single wire, or first elongated connection portion that connects the first tubular stent segment with the second tubular stent segment.
In the same field of art, namely woven stents, Furuya teaches
a single wire (wire W; see Figure 7 and paragraph [0004]); the wire being heat-set to form the following shape (see paragraph [0021]; the wire W is made of a shape memory alloy which would be heat-set to set the shape):
a first tubular stent segment (structural unit U10; Id.) having a first plurality of waves that are circumferentially oriented to form proximally facing peaks and distally facing peaks (where the proximal direction is at the top of the page, wherein U10 is the proximalmost portion of stent, and the distal direction is at the bottom of the page towards U50);
a second tubular stent segment (structural unit U20; Id.) having a second plurality of waves that are circumferentially oriented to form proximally facing peaks and distally facing peaks; the second tubular stent segment positioned axially adjacent to the first tubular stent segment; and,
a first elongated connecting portion that connects the first tubular stent segment with the second tubular stent segment (see paragraph [0004]: wire W is moved in the length direction of the formed stent (the vertical direction in FIG. 7) to form the structural unit U20 of the 2nd row so that it can be connected to the structural unit U10 of the 1st row).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a single wire for the second stent portion and a first elongated connection portion as claimed, as taught by Furuya, to Treacy such that the second stent portion hardly causes undesirable axial movement after being deployed and is easily manufactured (see abstract of Furuya). 
Treacy also lacks an inner braided layer that is helically braided.
In the same field of art, namely woven stents, Vong teaches in Figures 12-14 a woven stent having an outer braided layer 100 and an inner braided layer 202 wherein the inner braided layer diverts blood flow (see paragraph [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an inner braided layer to Treacy, as taught by Vong, in order to divert blood flow in the stent (Id.).  Although Vong doesn’t specifically teach that the inner braided layer is helically braided, Vong teaches that the inner layer 202 can have similar patterns and techniques previously described with regard to wire 102 of stent (see paragraph [0090]), such as a helical pattern shown in Figure 11.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a helical pattern, since doing so would be an obvious matter of design choice since Applicant has not disclosed that the inner braided layer having a helical braid solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with having a helically braided inner layer.
Regarding claim 19, Treacy as modified teaches the proximally facing peaks of the first plurality of waves (of first tubular stent segment U10 in Furuya) are longitudinally aligned with the proximally facing peaks of the second plurality of waves (of second tubular stent segment U20) (see peaks being aligned along a longitudinal axis of the stent in Figure 7 of Furuya); and wherein the distally facing peaks of the first plurality of waves are longitudinally aligned with the distally facing peaks of the second plurality of waves (Id.).
	Regarding claim 20, Treacy as modified teaches the proximally facing peaks of the first plurality of waves (of first tubular stent segment U10 of Furuya) are longitudinally aligned with the distally facing peaks of the second plurality of waves (for instance, see alignment between peaks U12 and U21 in Figure 7 of Furuya); and wherein the distally facing peaks of the first plurality of waves are longitudinally aligned with the distally facing peaks of the second plurality of waves (Id.).
Regarding claims 21, 31, and 39, Treacy as modified teaches the claimed device, as discussed above, except for the proximally and distally facing peaks of the first and second plurality of waves each open at an angle within the range of about 5-20 degrees when the stent is in a compressed configuration and at an angle within the range of about 40-60 degrees when the woven stent is in a radially expanded configuration.
	However, Furuya teaches in paragraphs [0015] and [0044] that a peak (bent portion) has an angle of 30 to 120 degrees, or 50 to 100 degrees, and if the angle is too small, a sufficient expansion force cannot be formed or it may damage the vessel wall, and if the angle is too big, the stent cannot be sufficiently reduced in diameter or a sufficient anchoring effect cannot be exhibited.  Therefore, Furuya sets forth that the angle at which the peaks open at either a compressed configuration or a radially expanded configuration is a result effective variable, as described above.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the peaks of Treacy, Furuya, and Vong such that the proximally and distally facing peaks of the first and second plurality of waves each open at an angle within the range of about 5-20 degrees when the stent is in a compressed configuration and at an angle within the range of about 40-60 degrees when the woven stent is in a radially expanded configuration, for the purpose of sufficiently expanding and compressing the stent and anchoring the stent without damaging the vessel wall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 22, Treacy as modified teaches a second elongated connection portion; the first elongated connection portion and the second elongated connection portion comprising straight segments that are each connected to the second tubular segment; wherein the first elongated connection portion extends proximally of the second tubular segment and wherein the second elongated connection portion extends distally of the second tubular segment (see paragraph [0004] of Furuya: wire W is moved in the length direction of the formed stent (the vertical direction in FIG. 7 of Furuya) to form the structural unit U20 of the 2nd row so that it can be connected to the structural unit U10 of the 1st row).  It is noted that in the interpretation used for claim 18 above, the first tubular stent segment is U10 and the second tubular stent segment is U20, wherein the first elongated connection portion of the wire connects the first tubular stent segment with the second tubular segment, as indicated in paragraph [0004].  As seen in Figure 7, the wire W similarly moves in a vertical length direction of the stent in multiple elongated connection portions to connect each of the stent segments U10, U20, U30, U40, U50 together.  Therefore, using an alternative interpretation of Furaya where the first tubular stent segment is U30 and the second tubular segment is U20, a first elongated connection portion extends proximally of U20 towards U30 to connect the first tubular stent segment U30 with the second tubular segment U20, and a second elongated connection portion extends distally of the second tubular segment U20 towards another tubular segment U10 to connect with U10.
	Regarding claims 23-24, Treacy as modified teaches the proximally and distally facing peaks of the first tubular stent segment U10 are formed from the wire W extending twice around a circumference of the first tubular stent segment, and the proximally and distally facing peaks of the second tubular stent segment U20 are formed from the wire extending twice around a circumference of the second tubular stent segment (see paragraph [0004] of Furuya; “2 turns are made” to form the stent segments).
	Regarding claim 25, Treacy as modified teaches each of the proximally facing peaks of the first tubular stent segment pass through and interlock with one peak of the distally facing peaks of the second tubular stent segment (see paragraph [0004] of Furuya; distally facing peak U21 of second tubular stent segment U20 is entangled with proximally facing peak U12 of first tubular stent segment U10).
	Regarding claim 26, Treacy as modified teaches the proximally and distally facing peaks of the first tubular stent segment U10 are formed from the wire extending twice around a circumference of the first tubular stent segment (see paragraph [0004] of Furuya; “2 turns are made” to form the stent segments) such that proximally facing peaks and the distally facing peaks of the first tubular stent segment are longitudinally aligned with each other (see Figure 7 of Furuya).
	Regarding claim 27, Treacy as modified teaches the proximally and distally facing peaks of the second tubular stent segment U20 are formed from the wire extending twice around a circumference of the second tubular stent segment (see paragraph [0004] of Furuya; “2 turns are made” to form the stent segments) such that proximally facing peaks and the distally facing peaks of the second tubular stent segment are longitudinally aligned with each other (see Figure 7 of Furuya).
	Regarding claim 28, Treacy as modified teaches the proximally facing peaks of the first tubular stent segment interlock with the distally facing peaks of the second tubular stent segment (see paragraph [0004] of Furuya; for instance, distally facing peak U21 of second tubular stent segment U20 is entangled with proximally facing peak U12 of first tubular stent segment U10).
	Regarding claim 30, Treacy discloses a woven stent comprising:
an outer braided layer (see Figures 1-2 and 5) comprising a first stent portion (stent body 102) that is helically braided (braided in a helical pattern; see paragraph [0034]) and a second stent portion (anchor portion 104) that is radially braided (braided in a radial direction; see paragraph [0037]) and connected to an end of the first stent portion; and
wherein the second stent portion 104 comprises wire 114 having an expanded shape comprising: 
a first plurality of waves (see paragraphs [0035] and [0037]; anchor portion 104 may incorporate any of the structures described with respect to stent portion 102, which can be a stent design including a series of segments arranged in a zigzag configuration creating peaks) circumferentially oriented to form a first tubular segment (see connected portion of anchor portion 104 that is directly connected to stent body 102 in Figures 2 and 5);
a second plurality of waves (see paragraphs [0035] and [0037]; anchor portion 104 may incorporate any of the structures described with respect to stent portion 102, which can be a stent design including a series of segments arranged in a zigzag configuration creating peaks) circumferentially oriented to form a second tubular shape/segment (see free end portion of anchor portion 104) axially aligned with the first tubular stent segment;
a third tubular stent segment (see portion of stent body 102 that is directly connected to anchor portion 104 in Figures 2 and 5) composed of one or more wires 112 separate from the wire 114 of the first and second tubular stent segments, the third tubular stent segment being woven in a helical braiding pattern (see paragraph [0034]) and forming a plurality of terminal end loops along one edge of the third tubular stent segment (see end loops formed by wire 112 in Figure 5);
wherein the first plurality of waves of the first tubular stent segment is looped around or interlocked with the plurality of terminal end loops of the third tubular stent segment (see interlocking loops formed by wire 114 in Figure 5).
However, Treacy does not disclose the second stent portion comprises a single wire, or first elongated connection portion that connects the first tubular stent segment with the second tubular stent segment.
In the same field of art, namely woven stents, Furuya teaches
a single wire (wire W; see Figure 7 and paragraph [0004]); the wire being heat-set to form the following shape (see paragraph [0021]; the wire W is made of a shape memory alloy which would be heat-set to set the shape):
a first tubular stent segment (structural unit U10; Id.) having a first plurality of waves that are circumferentially oriented to form proximally facing peaks and distally facing peaks (where the proximal direction is at the top of the page, wherein U10 is the proximalmost portion of stent, and the distal direction is at the bottom of the page towards U50);
a second tubular stent segment (structural unit U20; Id.) having a second plurality of waves that are circumferentially oriented to form proximally facing peaks and distally facing peaks; the second tubular stent segment positioned axially adjacent to the first tubular stent segment; and,
a first elongated connecting portion that connects the first tubular stent segment with the second tubular stent segment (see paragraph [0004]: wire W is moved in the length direction of the formed stent (the vertical direction in FIG. 7) to form the structural unit U20 of the 2nd row so that it can be connected to the structural unit U10 of the 1st row).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a single wire for the second stent portion and a first elongated connection portion as claimed, as taught by Furuya, to Treacy such that the second stent portion hardly causes undesirable axial movement after being deployed and is easily manufactured (see abstract of Furuya). 
Treacy also lacks an inner braided layer that is helically braided and positioned within the outer braided layer.
In the same field of art, namely woven stents, Vong teaches in Figures 12-14 a woven stent having an outer braided layer 100 and an inner braided layer 202 positioned within the outer braided layer, wherein the inner braided layer diverts blood flow (see paragraph [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an inner braided layer to Treacy, as taught by Vong, in order to divert blood flow in the stent (Id.).  Although Vong doesn’t specifically teach that the inner braided layer is helically braided, Vong teaches that the inner layer 202 can have similar patterns and techniques previously described with regard to wire 102 of stent (see paragraph [0090]) such as a helical pattern shown in Figure 11.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a helical pattern, since doing so would be an obvious matter of design choice since Applicant has not disclosed that the inner braided layer having a helical braid solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with having a helically braided inner layer.
Regarding claim 32, Treacy as modified teaches the first plurality of waves are formed from the wire extending twice around a circumference of the first tubular segment U10 (see paragraph [0004] of Furuya; “2 turns are made” to form the stent segments) to form proximally facing peaks and distally facing peaks such that the proximally facing peaks are longitudinally aligned with the distally facing peaks (see Figure 7).
	Regarding claim 33, Treacy as modified teaches the second plurality of waves are formed from the wire extending twice around a circumference of the second tubular segment U20 (see paragraph [0004] of Furuya; “2 turns are made” to form the stent segments) to form proximally facing peaks and distally facing peaks such that the proximally facing peaks are longitudinally aligned with the distally facing peaks (see Figure 7).
Regarding claim 34, Treacy as modified teaches the proximally facing peaks of the first tubular stent segment interlock with the distally facing peaks of the second tubular stent segment (see paragraph [0004] of Furuya; for instance, distally facing peak U21 of second tubular stent segment U20 is entangled with proximally facing peak U12 of first tubular stent segment U10).
	Regarding claim 37, Treacy discloses a woven stent comprising:
	wire 114 forming an outer radially woven stent segment (anchor portion 104; see Figures 1-2 and 5) having an expanded tubular shape comprising a plurality of tubular segments (see connected portion of anchor portion 104 that is directly connected to stent body 102 and a free end portion of anchor portion 104 in Figures 2 and 5); each of the plurality of tubular segments formed by the wire creating a plurality of waves having proximally facing peaks and distally facing peaks (see paragraphs [0035] and [0037]; anchor portion 104 may incorporate any of the structures described with respect to stent portion 102, which can be a stent design including a series of segments arranged in a zigzag configuration creating peaks),
	an outer helically woven stent segment (stent body 102) composed of one or more wires 112 separate from the wire 114 forming the expanded tubular shape; the helically woven stent segment being woven in a helical braiding pattern (see paragraph [0034]) and forming a plurality of terminal end loops along one edge of the helically woven stent segment (see end loops formed by wire 112 in Figure 5); wherein at least some of the plurality of waves are looped around or interlocked with the plurality of terminal end loops of the helically woven stent segment (see interlocking loops formed by wire 114 in Figure 5).
	However, Treacy does not disclose the wire being a single wire, and the plurality of waves having proximally facing peaks being longitudinally aligned and overlap with the distally facing peaks, and wherein the wire forms one or more elongated connection portion that each connect to of the plurality of tubular segments to each other.
In the same field of art, namely woven stents, Furuya teaches
a single wire (wire W; see Figure 7 and paragraph [0004]) forming an expanded tubular shape comprising a plurality of tubular segments U10-50; each of the plurality of tubular segments formed by the wire creating a plurality of waves having proximally facing peaks and distally facing peaks such that the proximally facing peaks of one tubular segment are longitudinally aligned and overlap with the distally facing peaks of an adjacent tubular segment (for instance, distally facing peak U21 of tubular stent segment U20 is longitudinally aligned and overlapping with proximally facing peak U12 of tubular stent segment U10); wherein the wire forms one or more elongated connection portions that each connect two of the plurality of tubular segments to each other (see paragraph [0004]: wire W is moved in the length direction of the formed stent (the vertical direction in FIG. 7) to form the structural unit U20 of the 2nd row so that it can be connected to the structural unit U10 of the 1st row).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a single wire and overlapping peaks and a first elongated connection portion as claimed, as taught by Furuya, to Treacy such that outer radially woven stent segment hardly causes undesirable axial movement after being deployed and is easily manufactured (see abstract of Furuya). 
	Treacy also lacks an inner helically woven stent segment positioned within the outer helically woven stent segment and the outer radially woven stent segment. 
In the same field of art, namely woven stents, Vong teaches in Figures 12-14 a woven stent having an outer braided layer 100 and an inner braided layer 202, wherein the inner braided layer diverts blood flow (see paragraph [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an inner braided layer to the outer stent segments of Treacy, as taught by Vong, in order to divert blood flow in the stent (Id.).  Although Vong doesn’t specifically teach that the inner braided layer is helically braided, Vong teaches that the inner layer 202 can have similar patterns and techniques previously described with regard to wire 102 of stent (see paragraph [0090]) such as a helical pattern shown in Figure 11.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a helical pattern, since doing so would be an obvious matter of design choice, since Applicant has not disclosed that the inner braided layer having a helical braid solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with having a helically braided inner layer.
Regarding claim 38, Treacy as modified teaches the proximally facing peaks of one of the plurality of tubular segments are interlocked with the distally facing peaks of another of the plurality of tubular segments (see paragraph [0004] of Furuya; for instance, distally facing peak U21 of tubular stent segment U20 is entangled with proximally facing peak U12 of tubular stent segment U10).
	Regarding claims 40-42, Treacy as modified teaches the second stent portion or the outer radially woven stent segment 104 being located at a proximal end of the woven stent (see Treacy Figure 1, wherein depending on the perspective of the viewer, the segment 104 can be considered at a proximal end of woven stent 100).

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Treacy (U.S. Pub. No. 2020/0138610) in view of Furuya (JP 2014-217487 A2) and Vong (U.S. Pub. No. 2013/0245745), as applied to claim 30 above, and further in view of Pinchasik et al., hereinafter “Pinchasik” (U.S. Pat. No. 5,449,373).
Regarding claims 35-36, Treacy, Furuya, and Vong disclose the claimed device, as discussed above, except for the first plurality of waves are created in a clockwise direction and the second plurality of waves are created in a counterclockwise direction, or wherein the first plurality of waves are created in a clockwise direction and the second plurality of waves are created in a clockwise direction.
In the same field of art, namely stents, in Figure 2A and col. 3, lines 44-51, Pinchasik teaches alternating segments of a stent having clockwise and counterclockwise directions, such that it ensures that rotational displacement of the segments relative to the walls of a blood vessel are minimized when the stent is expanded.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide either the first plurality of waves are created in a clockwise direction and the second plurality of waves are created in a counterclockwise direction, or wherein the first plurality of waves are created in a clockwise direction and the second plurality of waves are created in a clockwise direction, as taught by Pinchasik, to Treacy, Furuya, and Vong in order to minimize rotational displacement of the segments during stent expansion to ensure more precise deployment (Id.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771